                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                WESTERN DIVISION

 DERRICK LAMONT ALLEN                          *
                                               *
                        Plaintiff,             *
 v.                                            *            No. 4:18CV00633-SWW
                                               *
 VALERO; et al.                                *
                                               *
                        Defendants.            *

                                            ORDER

       The Court has reviewed the Proposed Findings and Recommended Disposition submitted

by United States Magistrate Judge Joe J. Volpe. No objections have been filed. After careful

consideration, the Court concludes that the Proposed Findings and Recommended Disposition

should be, and hereby are, approved and adopted in their entirety as this Court’s findings in all

respects.

       IT IS, THEREFORE, ORDERED that:

       1.     Plaintiff’s case is DISMISSED without prejudice.

       2.     The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis

appeal from this Order or the accompanying Judgment would not be taken in good faith.

       IT IS SO ORDERED this 2nd day of November, 2018.


                                                   /s/Susan Webber Wright
                                                   UNITED STATES DISTRICT JUDGE
